     1 Sabrina Haurin (admitted pro hac vice)
         shaurin~a,baileycay.com
~~   2 James M.Young (admitted pro hac vice)
1~
     3 BAILEY~AVAyLIERI
                                                                     rte - 5 2019
       10 West Broad Street, Suite 2100
     4 Columbus, Ohio 43215-3422                              ~OGU~'!~~~#
       Telephone: 614.221.3155
     5 Facsimile: 614.221.0479

     6    David Simantob, SBN 155790
                                                                       Js- ~
            David.Simantob@wilsonelser.com
     7    Shannon L. Santos, SBN 260112
            Shannon.Santos@wilsonelser.com
     8    WILSON,ELSER,MOSKOWITZ,EDELMAN &DICKER LLP
          555 South Flower Street, Suite 2900
     9    Los Angeles, California 90071-2407
          Telephone: 213.443.5100
     10   Facsimile: 213.443.5101
     11   Attorneys for Plaintiff/Counter-Defendant
          SCOTTSDALE INSURANCE COMPANY
     12
                        UNITED STATES DISTRICT COURT
     13     CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION
     14 SCOTTSDALE INSURANCE             Case No. 2:17-cv-07762-PSG(GJSx)
        COMPANY,an Ohio corporation,     [Hon. Philip S. Gutierrez — Ctrm. 6A]
     15
                            Plaintiff,
     16                                               [~9~~~-~TUDGMENT IN
                vs.                                   FAVOR OF PLAINTIFF
     17
        CSC AGILITY PLATFORM,INC. flca                SCOTTSDALE INSURANCE
     18 SERVICEMESH,INC., a Delaware                  COMPANY ON COMPLAINT
        corporation, COMPUTER SCIENCES                AND COUNTERCLAIM
     19 CORPORATION,a Nevada corporation,
        and ERIC PULIER, an individual,
     20                                               DATE: January 28, 2019
                            Defendants.               TIME: 1:30 p.m.
     21

     22
        CSC AGILITY PLATFORM,INC. flca
     23 SERVICEMESH,INC., a Delaware
        corporation,
     24
                            Counterclaimant,
     25
                vs.
     26
        SCOTTSDALE INSURANCE
     27 COMPANY,an Ohio corporation,

     28              Counter-Defendant.

                                                                             COMPANY ON
               [PROPOSED]JUDGMENT IN FAVOR OF PLAINTIFF SCOTTSDALE INSURANCE
                                     COMPLAINT AND COUNTERCLAIM
1          Plaintiff Scottsdale Insurance Company's Motion for Summary Judgment
2 ("Motion")in the above-captioned matter came before the Court f

3 28~9~~9-with each party represented by counsel ofrecord. Having read and considered
4 the papers submitted by the parties an~~a~~~~mPnt y~YPc                ~iea ;the
5    Court granted the Motion. In adjudicating the Motion, the Court makes the following
6    findings of fact and conclusions of law:
7          1.     Defendants CSC Agility Platform, Inc. flca Servicemesh, Inc. and
8                 Computer Sciences Corporation (collectively "Defendants") submitted
9                 the lawsuits and investigations described in Scottsdale's First Amended
10                Complaint to Scottsdale for coverage (the "Underlying Matters") under
11                an insurance policy that Scottsdale issued to ServiceMesh, Inc. (the
12               "Policy");
13         2.     There is no coverage for the Underlying Matters by virtue of the Policy's
14                Warranty Exclusion;
15         3.     Scottsdale has no obligation to pay to Defendants any "Loss" for which
16                any Defendants have indemnified or will indemnify Eric Pulier in
17                connection with the Underlying Matters; and
18         4.     Defendants must reimburse Scottsdale for the payments that it has made
19                under the Policy as set forth•in the Motion.
20          IT IS FURTHER HEREBY ORDERED THAT judgment be entered in favor of
21   Scottsdale on its First Amended Complaint for Declaratory Relief[Doc. No. 12] and
22   on the Answer of CSC Agility Platform, Inc. fka Servicemesh, Inc. to First Amended
23   Complaint of Scottsdale Insurance Company for Declaratory Relief and Counterclaim
24   for Breach of Contract and Declaratory Relief[Doc. No. 27].
25          IT IS SO ORDERED.
26

27   Dated:      ~1~~~,
                                                    Hon. Philip S. Gutierrez
28
                                                2
          [PROPOSED]JUDGMENT IN FAVOR OF PLAINTIFF SCOTTSDALE INSURANCE COMPANY ON
                                COMPLAINT AND COUNTERCLAIM
